2015 UT App 271



               THE UTAH COURT OF APPEALS

                     DEAN EDDIE WILLIAMS,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                    Memorandum Decision
                        No. 20140135-CA
                    Filed November 12, 2015

           Third District Court, Salt Lake Department
                 The Honorable Keith A. Kelly
                          No. 120908139

         B. Kent Morgan and Jonathan T. Nish, Attorneys
                         for Appellant
       Sean D. Reyes and Erin Riley, Attorneys for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
  which JUDGES JAMES Z. DAVIS and JOHN A. PEARCE concurred.

TOOMEY, Judge:

¶1     In this appeal we decide whether the district court
correctly granted the State’s motion to dismiss Dean Eddie
Williams’s petition for post-conviction relief. ‚We review an
appeal from an order dismissing or denying a petition for post-
conviction relief for correctness without deference to the lower
court’s conclusions of law.‛ Winward v. State, 2012 UT 85, ¶ 6,
293 P.3d 259 (citation and internal quotation marks omitted).

¶2     The Post-Conviction Remedies Act (PCRA) establishes a
one-year statute of limitations to file a petition for post-
conviction relief. Utah Code Ann. § 78B-9-107(1) (LexisNexis
2012). In 2000, Williams was convicted of five first-degree felony
charges. On direct appeal, this court affirmed his convictions
and sentences. State v. Williams, 2001 UT App 255U, para. 8.
                          Williams v. State


Thus, the one-year statute of limitations began to run on January
9, 2002, when the Utah Supreme Court denied Williams’s
petition for a writ of certiorari. See State v. Williams, 40 P.3d 1135
(Utah 2002); see also Utah Code Ann. § 78B-9-107(2)(d) (providing
that the limitations period begins to run on the latest of a series
of dates, including, the denial of writ of certiorari). Williams did
not file a petition for post-conviction relief within one year of
that denial. Rather, he filed a petition for post-conviction relief
nearly eleven years later, arguing his trial counsel and appellate
counsel were constitutionally ineffective.

¶3     The district court determined that under the PCRA
Williams’s claims ‚expired on January 10, 2003,‛ and were
therefore ‚barred for untimeliness.‛ The court further explained
that Williams’s argument ‚that ineffective assistance of counsel
should have tolled the statute of limitations is unpersuasive
because ‘the mere allegation that counsel was ineffective is not a
reasonable justification for missing the PCRA’s time
limitations.’‛ (Quoting Winward, 2012 UT 85, ¶ 21.)

¶4     On appeal, Williams now argues his claims of ineffective
assistance of counsel were an exception to the timebar. He also
argues that the court should have first addressed the merits of
the claim to determine whether it met the requirements for an
exception to the procedural timebar before dismissing the
petition as untimely. We are not persuaded.

¶5     Williams’s appellate argument consists primarily of a
page-long quote from Winward v. State, which clearly sets out the
threshold requirements he must meet before the court will ‚even
consider the existence of an exception‛ to the PCRA’s procedural
timebar. 2012 UT 85, ¶ 18, 293 P.3d 259. And as Williams
correctly points out, the court will not consider whether an
exception to the PCRA exists unless he can first demonstrate that
he ‚has a reasonable justification for missing the deadline
combined with a meritorious defense.‛ Id.

¶6   Here, although Williams made an argument to explain
why his trial counsel and appellate counsel were ineffective, the


20140135-CA                      2                2015 UT App 271
                         Williams v. State


petition does not suggest he had a reasonable justification for not
filing a timely PCRA petition. Indeed, he presents no
justification for raising his claims more than ten years after the
statute of limitations expired and offers no reason why he could
not have filed his claims sooner. Moreover, Williams’s five-
sentence argument on appeal falls short of meeting his burden of
persuasion. See State v. Thomas, 961 P.2d 299, 304–05 (Utah 1998)
(explaining that the Utah Rules of Appellate Procedure
implicitly require ‚not just bald citation to authority but
development of that authority and reasoned analysis based on
that authority‛); see also Utah R. App. P. 24(a)(9). He has offered
no references to the record and, although he quotes Winward, he
offers no analysis of that case and no reasoned application of
that case to the facts of this case.

¶7    We therefore affirm the district court’s decision to dismiss
Williams’s post-conviction-relief petition.




20140135-CA                     3               2015 UT App 271